This is a companion case to that of Woodson Mill  Elevator Company et al. v. Graham Mill  Elevator Company (No. 1045) 57 S.W.2d 943, this day decided by this court by written opinion therein. In substance the two suits are alike, the Graham Mill  Elevator Company being plaintiff below in 1045, and the Burrus Mill  Elevator Company plaintiff below in 1046. Both suits are against the Woodson Mill 
Elevator Company for the purchase price of goods, wares, and merchandise sold to the Woodson Mill  Elevator Company under similar circumstances. The same propositions of law appear in the brief for the appellant in each of the two cases, and except as noted the records are substantially the same.
We make the same disposition of each proposition of law in this case as in 1045. The conclusion is that the judgment of the trial court in the instant case is correct and ought to be affirmed in accordance with our opinion in cause No. 1045. It is so ordered.